IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CHAIRTY LANE FURR,

      Appellant,

v.                                   CASE NO. 1D14-0308

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed March 20, 2017.

An appeal from the Circuit Court for Liberty County.
Jonathan E. Sjostrom, Judge.

Andy Thomas, Public Defender, and Mark V. Murray, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Giselle D. Lylen, Assistant Attorney
General, Tallahassee, for Appellee.



       ON REMAND FROM THE SUPREME COURT OF FLORIDA


PER CURIAM.

      We originally reversed the appellant’s conviction for manslaughter with a

firearm based on this Court’s decision in Floyd v. State, 151 So. 3d 452 (Fla. 1st

DCA 2014) (Floyd I). Thereafter, the Florida Supreme Court quashed our opinion
in Floyd I and remanded for reconsideration upon application of its decision in State

v. Floyd, 186 So. 3d 1013 (Fla. 2016) (Floyd II).

      Applying Floyd II, we find that the jury instructions given in the instant case

did not amount to fundamental error. Although we did not previously address it, we

also reject the appellant’s claim of ineffective assistance of counsel. The appellant’s

judgment and sentence is AFFIRMED.

ROBERTS, C.J., WOLF and LEWIS, JJ., CONCUR.




                                          2